Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 in the reply filed on March 21, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first gas valves”, “second gas valves”, “first flow controller”, “second flow controller”, “a second flow controller (Applicant’s 270-288; Figure 2) coupled to the first precursor source (Applicant’s 203; Figure 1) and the second gas inlet (Applicant’s 208; Figure 2)” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “first gas valves”, “second gas valves”, “first flow controller”, “second flow controller”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 requires in part “…a second flow controller (Applicant’s 270-288; Figure 2) coupled to the first precursor source (Applicant’s 203; Figure 1) and the second gas inlet (Applicant’s 208; Figure 2)”. Applicant’s as-filed specification and drawings do not support conveyance from Applicant’s first precursor source to the claimed “second gas inlet” and “second flow controller”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawachi; Atsushi et al. (US 20170159180 A1). Sawachi teaches a gas injection system (GP1; Figure 1,2) comprising: a first gas manifold (L3 at L2 for GS(1)-GS(3); Figure 1-Applicant’s 206; Figure 2) comprising a first gas inlet (L2-L3 intersection for GS(1)-GS(3); Figure 1-Applicant’s 215; Figure 2) and a plurality of first gas outlets (inlets to FV1, FUGs from L3-L2-GS(1)-GS(3)-Applicant’s 210-218; Figure 2); a second gas manifold (L3 at L2 for GS(4)-GS(6); Figure 1-Applicant’s 208; Figure 2) comprising a second gas inlet (L2-L3 intersection for GS(4)-GS(6); Figure 1-Applicant’s 208; Figure 2) and a plurality of second gas outlets (inlets to FV1, FUGs from L3-L2-GS(4)-GS(6)-Applicant’s 210-218; Figure 2); a plurality of first gas valves (FV1; Figure 1-not shown by Applicants), wherein each of the plurality of first gas outlets (inlets to FV1, FUGs from L3-L2-GS(1)-GS(3)-Applicant’s 210-218; Figure 2) is coupled to at least one of the plurality of first gas valves (FV1; Figure 1-not shown by Applicants); and a plurality of second gas valves (FV1; Figure 1-not shown by Applicants), wherein each of the plurality of second gas outlets (inlets to FV1, FUGs from L3-L2-GS(4)-GS(6)-Applicant’s 210-218; Figure 2) is coupled to at least one of the plurality of second gas valves (FV1; Figure 1-not shown by Applicants), wherein the first gas inlet (L2-L3 intersection for GS(1)-GS(3); Figure 1-Applicant’s 215; Figure 2) receives a first gas comprising a first precursor and a dopant source, and wherein the second gas inlet (L2-L3 intersection for GS(4)-GS(6); Figure 1-Applicant’s 208; Figure 2) receives a second gas comprising the first precursor or a second precursor and an etchant, as claimed by claim 1. Applicant’s above and below italisized claim requirements are claim requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Sawachi further teaches:
The gas injection system (GP1; Figure 1,2) of claim 1, wherein the second gas comprises the first precursor, as claimed by claim 2
The gas injection system (GP1; Figure 1,2) of claim 2, further comprising a first flow controller (FD-L3-L2-GS(1)-GS(3); Figure 1; [0067]-Applicant’s 270-288; Figure 2) coupled to a first precursor source (GS(1); Figure 1-Applicant’s 203; Figure 1) and the first gas inlet (L2-L3 intersection for GS(1)-GS(3); Figure 1-Applicant’s 215; Figure 2) and a second flow controller (middle FD-L3-L2-GS(1)-GS(3); Figure 1; [0067]-Applicant’s 270-288; Figure 2) coupled to the first precursor source (GS(1); Figure 1-Applicant’s 203; Figure 1-Assumed to be “second precursor source” see above) and the second gas inlet (L2-L3 intersection for GS(4)-GS(6); Figure 1-Applicant’s 208; Figure 2), as claimed by claim 3
The gas injection system (GP1; Figure 1,2) of claim 1, wherein a chemical formula of the first precursor and a chemical formula of the second precursor comprise one or more of the same elements, as claimed by claim 4
The gas injection system (GP1; Figure 1,2) of claim 1, wherein the first precursor is selected from the group consisting of trichlorosilane, dichlorosilane, silane, disilane, trisilane, and silicon tetrachloride, as claimed by claim 5
The gas injection system (GP1; Figure 1,2) of claim 1, wherein the dopant is selected from the group consisting of germane, diborane, phosphine, arsine, and phosphorus trichloride, as claimed by claim 6
The gas injection system (GP1; Figure 1,2) of claim 1, wherein the etchant comprises hydrogen chloride, as claimed by claim 7
A gas injection system (GP1; Figure 1,2) comprising: a first gas manifold (L3 at L2 for GS(1)-GS(3); Figure 1-Applicant’s 206; Figure 2) comprising a first gas inlet (L2-L3 intersection for GS(1)-GS(3); Figure 1-Applicant’s 215; Figure 2) and a plurality of first gas outlets (inlets to FV1, FUGs from L3-L2-GS(1)-GS(3)-Applicant’s 210-218; Figure 2); a second gas manifold (L3 at L2 for GS(4)-GS(6); Figure 1-Applicant’s 208; Figure 2) comprising a second gas inlet (L2-L3 intersection for GS(4)-GS(6); Figure 1-Applicant’s 208; Figure 2) and a plurality of second gas outlets (inlets to FV1, FUGs from L3-L2-GS(4)-GS(6)-Applicant’s 210-218; Figure 2); a plurality of first gas valves (FV1; Figure 1-not shown by Applicants), wherein each of the plurality of first gas outlets (inlets to FV1, FUGs from L3-L2-GS(1)-GS(3)-Applicant’s 210-218; Figure 2) is coupled to at least one of the plurality of first gas valves (FV1; Figure 1-not shown by Applicants); and a plurality of second gas valves (FV1; Figure 1-not shown by Applicants), wherein each of the plurality of second gas outlets (inlets to FV1, FUGs from L3-L2-GS(4)-GS(6)-Applicant’s 210-218; Figure 2) is coupled to at least one of the plurality of second gas valves (FV1; Figure 1-not shown by Applicants), wherein the first gas inlet (L2-L3 intersection for GS(1)-GS(3); Figure 1-Applicant’s 215; Figure 2) receives a first gas comprising an etchant and a dopant source, and wherein the second gas inlet (L2-L3 intersection for GS(4)-GS(6); Figure 1-Applicant’s 208; Figure 2) receives a second gas comprising a precursor, as claimed by claim 8
The gas injection system (GP1; Figure 1,2) of claim 8, wherein the second gas further comprises a carrier gas, as claimed by claim 9
The gas injection system (GP1; Figure 1,2) of claim 8, wherein the first gas further comprises a carrier gas, as claimed by claim 10
The gas injection system (GP1; Figure 1,2) of claim 9, further comprising a flow controller (FD; Figure 1) to control a flowrate of the carrier gas, as claimed by claim 11
The gas injection system (GP1; Figure 1,2) of claim 9, wherein the carrier gas is selected from the group consisting of nitrogen, hydrogen, and helium, as claimed by claim 12
The gas injection system (GP1; Figure 1,2) of claim 8, wherein the precursor is selected from the group consisting of trichlorosilane, dichlorosilane, silane, disilane, trisilane, silicon tetrachloride, as claimed by claim 13
The gas injection system (GP1; Figure 1,2) of claim 8, wherein the dopant is selected from the group consisting of germane, diborane, phosphine, arsine, phosphorus trichloride, as claimed by claim 14
A reactor system (Figure 2) comprising the gas injection system (GP1; Figure 1,2) of claim 1, as claimed by claim 15
Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hawkins; Mark et al. (US 20150267299 A1). See Figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sawachi; Atsushi et al. (US 20170159180 A1) or Hawkins; Mark et al. (US 20150267299 A1) in view of Song; Eddy J. (US 20130052804 A1). Sawachi is discussed above. Sawachi and Hawkins do not teach the reactor system of claim 15, further comprising a susceptor (Applicant’s 116; Figure 1), wherein the susceptor (Applicant’s 116; Figure 1) rotates at a rotational speed of about 60 to about 30, about 30 to about 15, or about 15 to about 5 rotations per minute.
Song teaches a similar wafer processing apparatus including a rotatable susceptor (114; Figure 1) operable between 2-100RPM ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Sawachi or Hawkins to add Song’s rotatable susceptor (114; Figure 1) to their respective reactors.
Motivation for Sawachi or Hawkins to add Song’s rotatable susceptor (114; Figure 1) to their respective reactors is for “uniform heating and uniform exposure” as taught by Song ([0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716